UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                No. 08-6683



CLAYTON E. YOUNG,

                   Plaintiff - Appellant,

             and


WILLIAM WRIGHT,

                   Plaintiff,

             v.


MARTIN O’MALLEY, Governor; SECRETARY OF PUBLIC SAFETY           AND
CORRECTIONAL SERVICES; COMMISSIONER OF CORRECTIONS,

                   Defendants - Appellees,


STATE OF MARYLAND,

                   Debtor - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Roger W. Titus, District Judge. (8:07-cv-
01613-RWT)


Submitted:    July 22, 2008                   Decided:   July 28, 2008


Before WILKINSON, MOTZ, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.
Clayton E. Young, Appellant Pro Se. Rex Schultz Gordon, OFFICE OF
THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.




                              - 2 -
PER CURIAM:

             Clayton E. Young seeks to appeal the district court’s

orders denying his motions to view and denying a motion to amend,

which the district court construed as a motion for joinder of an

additional     plaintiff.    We   dismiss   the    appeal   for   lack   of

jurisdiction.

             The notice of appeal of the order denying the motions to

view was not timely filed.    Parties are accorded thirty days after

the entry of the    district court’s final judgment or order to note

an appeal, Fed. R. App. P. 4(a)(1)(A), unless the district court

extends the appeal period under Fed. R. App. P. 4(a)(5), or reopens

the appeal period under Fed. R. App. P. 4(a)(6).             This appeal

period is “mandatory and jurisdictional.”         Browder v. Dir., Dep’t

of Corr., 434 U.S. 257, 264 (1978) (quoting United States v.

Robinson, 361 U.S. 220, 229 (1960)).

             The district court’s order was entered on the docket on

November 8, 2007.      The notice of appeal was filed on April 18,

2008.*   Because Young failed to file a timely notice of appeal or

to obtain an extension or reopening of the appeal period, we

dismiss the appeal.




     *
      For the purpose of this appeal, we assume that the date
appearing on the notice of appeal is the earliest date it could
have been properly delivered to prison officials for mailing to the
court. Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266 (1988).

                                  - 3 -
           We also lack jurisdiction over the district court’s order

denying the motion to amend the complaint. This court may exercise

jurisdiction only over final orders, 28 U.S.C. § 1291 (2000), and

certain interlocutory and collateral orders, 28 U.S.C. § 1292

(2000); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan

Corp., 337 U.S. 541 (1949).        The order denying the motion to amend

is   neither   a   final   order   nor   an   appealable   interlocutory   or

collateral order.     Accordingly, we dismiss the appeal for lack of

jurisdiction.

           We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                  DISMISSED




                                    - 4 -